                                       Note changes made by the Court at ¶6.1.
1    XAVIER BECERRA
     Attorney General of California
2    MARISA KIRSCHENBAUER
     Supervising Deputy Attorney General
3    BRYAN KAO
     Deputy Attorney General
4    State Bar No. 240242
      455 Golden Gate Avenue, Suite 11000
5     San Francisco, CA 94102-7004
      Telephone: (415) 510-3579
6     Fax: (415) 703-5843
      E-mail: Bryan.Kao@doj.ca.gov
7    Attorneys for Defendants
     G. Arnett and M. Lopez
8
9    BROWN RUDNICK LLP
     CAMILLE MARILIA VASQUEZ, #273377
10   cvasquez@brownrudnick.com
     HONIEH OBIANUJU HADIJA UDENKA, #319103
11   hudenka@brownrudnick.com
     2211 Michelson Drive 7th Floor
12   Irvine, CA 92612
     Tel: (949) 752-7100
13   Fax: (949) 252-1514
     Attorney for Plaintiff Kevin Simmons
14
15                    IN THE UNITED STATES DISTRICT COURT
16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                CIVIL DIVISION
18
19
     KEVIN SIMMONS,                             2:16-cv-02858 R (KESx)
20
                                 Plaintiff, ORDER RE STIPULATED
21                                          PROTECTIVE ORDER
                v.
22                                              [Discovery Document: Referred to
                                                Magistrate Judge Karen E. Scott
23   G. ARNETT, et al.,                         (ECF Nos. 136, 172)]
24                             Defendant. Judge:              The Late Hon. Manuel
                                                              Real
25                                              Trial Date: March 3, 2020
                                                Action Filed: 4/26/2016
26
27
28
                                            1
1    1.    PURPOSES AND LIMITATIONS
2          Disclosure and discovery activity in this action are likely to involve production
3    of confidential, proprietary, or private information for which special protection from
4    public disclosure and from use for any purpose other than prosecuting this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition the court
6    to enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to discovery
8    and that the protection it affords from public disclosure and use extends only to the
9    limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15   2.    DEFINITIONS
16         2.1    Challenging Party: a Party or Non-Party that challenges the designation
17   of information or items under this Order.
18         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for protection
20   under Federal Rule of Civil Procedure 26(c).
21         2.3    “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Information or
22   Items: information (regardless of how it is generated, stored or maintained) or
23   tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c)
24   and that if disclosed to inmates or members of the public would compromise prison
25   security or the safety of inmates, prison staff, or un-incarcerated persons identified in
26   the information or item at issue.
27         2.4    Counsel (without qualifier): Outside Counsel of Record and House
28   Counsel (as well as their support staff).

                                                 2
1          2.5    Designating Party: a Party or Non-Party that designates information or
2    items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”
4          2.6    Disclosure or Discovery Material: all items or information, regardless of
5    the medium or manner in which it is generated, stored, or maintained (including,
6    among other things, testimony, transcripts, and tangible things), that are produced or
7    generated in disclosures or responses to discovery in this matter.
8          2.7    Expert: a person with specialized knowledge or experience in a matter
9    pertinent to the litigation who has been retained by a Party or its counsel to serve as
10   an expert witness or as a consultant in this action.
11         2.8    House Counsel: attorneys who are employees of a party to this action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
17   to this action but are retained to represent or advise a party to this action and have
18   appeared in this action on behalf of that party or are affiliated with a law firm which
19   has appeared on behalf of that party.
20         2.11 Party: any party to this action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
28   and their employees and subcontractors.
                                               3
1          2.14 Protected Material: any Disclosure or Discovery Material that is
2    designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES
3    ONLY.”
4          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
5    from a Producing Party.
6    3.    SCOPE
7          The protections conferred by this Stipulation and Order cover not only
8    Protected Material (as defined above), but also (1) any information copied or
9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
10   compilations of Protected Material; and (3) any testimony, conversations, or
11   presentations by Parties or their Counsel that might reveal Protected Material.
12   However, the protections conferred by this Stipulation and Order do not cover the
13   following information: (a) any information that is in the public domain at the time of
14   disclosure to a Receiving Party or becomes part of the public domain after its
15   disclosure to a Receiving Party as a result of publication not involving a violation of
16   this Order, including becoming part of the public record through trial or otherwise;
17   and (b) any information known to the Receiving Party prior to the disclosure or
18   obtained by the Receiving Party after the disclosure from a source who obtained the
19   information lawfully and under no obligation of confidentiality to the Designating
20   Party. Any use of Protected Material at trial shall be governed by a separate
21   agreement or order.
22   4.    DURATION
23         Even after final disposition of this litigation, the confidentiality obligations
24   imposed by this Order shall remain in effect until a Designating Party agrees
25   otherwise in writing or a court order otherwise directs. Final disposition shall be
26   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
27   or without prejudice; and (2) final judgment herein after the completion and
28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                               4
1    including the time limits for filing any motions or applications for extension of time
2    pursuant to applicable law.
3    5.    DESIGNATING PROTECTED MATERIAL
4          5.1     Exercise of Restraint and Care in Designating Material for Protection.
5    Each Party or Non-Party that designates information or items for protection under this
6    Order must take care to limit any such designation to specific material that qualifies
7    under the appropriate standards. The Designating Party must designate for protection
8    only those parts of material, documents, items, or oral or written communications that
9    qualify – so that other portions of the material, documents, items, or communications
10   for which protection is not warranted are not swept unjustifiably within the ambit of
11   this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber or retard the case development process or to
15   impose unnecessary expenses and burdens on other parties) expose the Designating
16   Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, the Designating Party must
19   promptly notify all other Parties that it is withdrawing the mistaken designation.
20         5.2     Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25         Designation in conformity with this Order requires:
26         (a) for information in documentary form (e.g., paper or electronic documents,
27   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
28   Producing Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL-
                                               5
1    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
2    a portion or portions of the material on a page qualifies for protection, the Producing
3    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
4    markings in the margins). A Party or Non-Party that makes original documents or
5    materials available for inspection need not designate them for protection until after
6    the inspecting Party has indicated which material it would like copied and produced.
7    During the inspection and before the designation, all of the material made available
8    for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
9    identified the documents it wants copied and produced, the Producing Party must
10   determine which documents, or portions thereof, qualify for protection under this
11   Order. Then, before producing the specified documents, the Producing Party must
12   affix the “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
13   legend to each page that contains Protected Material. If only a portion or portions of
14   the material on a page qualifies for protection, the Producing Party also must clearly
15   identify the protected portion(s) (e.g., by making appropriate markings in the
16   margins).
17         (b) for testimony given in deposition or in other pretrial or trial proceedings,
18   that the Designating Party identify on the record, before the close of the deposition,
19   hearing, or other proceeding, all protected testimony.
20         (c) for information produced in some form other than documentary and for any
21   other tangible items, that the Producing Party affix in a prominent place on the
22   exterior of the container or containers in which the information or item is stored the
23   legend “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”
24   If only a portion or portions of the information or item warrant protection, the
25   Producing Party, to the extent practicable, shall identify the protected portion(s).
26         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive the
28   Designating Party’s right to secure protection under this Order for such material.
                                               6
1    Upon timely correction of a designation, the Receiving Party must make reasonable
2    efforts to assure that the material is treated in accordance with the provisions of this
3    Order.
4    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
5          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
6    designation of confidentiality at any time consistent with the Case Management /
7    Scheduling Order. Unless a prompt challenge to a Designating Party’s
8    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
9    unnecessary economic burdens, or a significant disruption or delay of the litigation, a
10   Party does not waive its right to challenge a confidentiality designation by electing
11   not to mount a challenge promptly after the original designation is disclosed.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process by providing written notice of each designation it is challenging
14   and describing the basis for each challenge. To avoid ambiguity as to whether a
15   challenge has been made, the written notice must recite that the challenge to
16   confidentiality is being made in accordance with this specific paragraph of the
17   Protective Order. The parties shall confer within ten (10) days after the Challenging
18   Party serves a letter requesting a meet and confer, and it is the responsibility of the
19   Challenging Party to arrange for this conference. Because both parties in this case
20   are located in different counties, the meet and confer conference may take place
21   telephonically. (See C.D. L.R. 37-1.)
22         In conferring, the Challenging Party must explain the basis for its belief that
23   the confidentiality designation was not proper and must give the Designating Party an
24   opportunity to review the designated material, to reconsider the circumstances, and, if
25   no change in designation is offered, to explain the basis for the chosen designation.
26   A Challenging Party may proceed to the next stage of the challenge process only if it
27   has engaged in this meet and confer process first or establishes that the Designating
28   Party is unwilling to participate in the meet and confer process in a timely manner.
                                               7
1          6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
2    court intervention, the Designating Party shall file and serve a motion to retain
3    confidentiality, with an accompanying joint stipulation. (See C.D. L.R. 37-2.)
4    Within 14 days of the parties agreeing that the meet and confer process will not
5    resolve their dispute, the Designating Party must personally deliver to the
6    Challenging Party the Designating Party’s portion of the joint stipulation, together
7    will all declarations and exhibits to be offered in support of the moving party’s
8    position. (See C.D. L.R. 37-2.1, 37-2.2.) Unless the parties agree otherwise, within
9    seven (7) days of receipt of the Designating Party’s material, counsel for the
10   Challenging Party shall personally deliver the Challenging Party’s portion of the
11   stipulation, together with all declarations and exhibits to be offered in support of the
12   Challenging Party’s position. After the Challenging Party’s material is added to the
13   stipulation by the Designating Party, the stipulation shall be provided to the
14   Challenging Party, who shall sign it (electronically or otherwise) and return it to
15   counsel for the moving party no later than the end of next business day, so that it can
16   be filed with the notice of motion. Failure by the Designating Party to personally
17   deliver its’ portions of the joint stipulation within 14 days shall automatically waive
18   the confidentiality designation for each challenged designation.
19         The burden of persuasion in any such challenge proceeding shall be on the
20   Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   the confidentiality designation by failing to file a motion to retain confidentiality as
24   described above, all parties shall continue to afford the material in question the level
25   of protection to which it is entitled under the Producing Party’s designation until the
26   court rules on the challenge.
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                               8
1    disclosed or produced by another Party or by a Non-Party in connection with this case
2    only for prosecuting, defending, or attempting to settle this litigation. Such Protected
3    Material may be disclosed only to the categories of persons and under the conditions
4    described in this Order. When the litigation has been terminated, a Receiving Party
5    must comply with the provisions of section 13 below (FINAL DISPOSITION).
6          Protected Material must be stored and maintained by a Receiving Party at a
7    location and in a secure manner that ensures that access is limited to the persons
8    authorized under this Order.
9          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
10   otherwise ordered by the court or permitted in writing by the Designating Party, a
11   Receiving Party may disclose any information or item designated
12   “CONFIDENTIAL” only to:
13         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
14   employees of said Outside Counsel of Record to whom it is reasonably necessary to
15   disclose the information for this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
17         (b) the officers, directors, and employees (including House Counsel) of the
18   Receiving Party to whom disclosure is reasonably necessary for this litigation and
19   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this litigation and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (d) the court and its personnel;
24         (e) court reporters and their staff, professional jury or trial consultants, mock
25   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
26   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
27   (Exhibit A);
28         (f) during their depositions, witnesses in the action to whom disclosure is
                                              9
1    reasonably necessary and who have signed the “Acknowledgment and Agreement to
2    Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
3    by the court. Pages of transcribed deposition testimony or exhibits to depositions that
4    reveal Protected Material must be separately bound by the court reporter and may not
5    be disclosed to anyone except as permitted under this Stipulated Protective Order;
6          (g) the author or recipient of a document containing the information or a
7    custodian or other person who otherwise possessed or knew the information;
8          (h) jurors selected for trial in this matter.
9         7.3 Disclosure of “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
10   Information or Items. Unless otherwise ordered by the court or permitted in writing
11   by the Designating Party, a Receiving Party may disclose any information or item
12   designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” only to:
13        (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
14   employees of said Outside Counsel of Record to whom it is reasonably necessary to
15   disclose the information for this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
17   A;
18        (b) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this litigation and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21        (c) the court and its personnel;
22        (d) court reporters and their staff, professional jury or trial consultants, mock
23   jurors, and Professional Vendors to whom disclosure is reasonably necessary for
24   this litigation and who have signed the “Acknowledgment and Agreement to Be
25   Bound” (Exhibit A);
26        (e) during their depositions, witnesses in the action who are not inmates and
27   to whom disclosure is reasonably necessary and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                10
1    agreed by the Designating Party or ordered by the court. Pages of transcribed
2    deposition testimony or exhibits to depositions that reveal Protected Material must
3    be separately bound by the court reporter and may not be disclosed to anyone
4    except as permitted under this Stipulated Protective Order;
5         (f) the author or recipient of a document containing the information or a
6    custodian or other person who otherwise possessed or knew the information;
7         (g) jurors selected for trial in this matter.
8    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
9         OTHER LITIGATION
10           If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this action as
12   “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” that Party
13   must:
14              (a) promptly notify in writing the Designating Party. Such notification
15   shall include a copy of the subpoena or court order;
16              (b) promptly notify in writing the party who caused the subpoena or order
17   to issue in the other litigation that some or all of the material covered by the subpoena
18   or order is subject to this Protective Order. Such notification shall include a copy of
19   this Stipulated Protective Order; and
20              (c) cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22   If the Designating Party timely seeks a protective order, the Party served with the
23   subpoena or court order shall not produce any information designated in this action as
24   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” before a
25   determination by the court from which the subpoena or order issued, unless the Party
26   has obtained the Designating Party’s permission. The Designating Party shall bear the
27   burden and expense of seeking protection in that court of its confidential material –
28   and nothing in these provisions should be construed as authorizing or encouraging a
                                                11
1    Receiving Party in this action to disobey a lawful directive from another court.
2    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
3             PRODUCED IN THIS LITIGATION
4             (a) The terms of this Order are applicable to information produced by a Non-
5    Party in this action and designated as “CONFIDENTIAL” or “CONFIDENTIAL-
6    ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
7    connection with this litigation is protected by the remedies and relief provided by this
8    Order. Nothing in these provisions should be construed as prohibiting a Non-Party
9    from seeking additional protections.
10            (b) In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s
13   confidential information, then the Party shall:
14                  (1) promptly notify in writing the Requesting Party and the Non-Party
15   that some or all of the information requested is subject to a confidentiality agreement
16   with a Non-Party;
17                  (2) promptly provide the Non-Party with a copy of the Stipulated
18   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
19   specific description of the information requested; and
20                  (3) make the information requested available for inspection by the Non-
21   Party.
22            (c) If the Non-Party fails to object or seek a protective order from this court
23   within 14 days of receiving the notice and accompanying information, the Receiving
24   Party may produce the Non-Party’s confidential information responsive to the
25   discovery request. If the Non-Party timely seeks a protective order, the Receiving
26   Party shall not produce any information in its possession or control that is subject to
27   the confidentiality agreement with the Non-Party before a determination by the court.
28   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                 12
1    of seeking protection in this court of its Protected Material.
2    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
4    Protected Material to any person or in any circumstance not authorized under this
5    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
6    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
7    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
8    persons to whom unauthorized disclosures were made of all the terms of this Order,
9    and (d) request such person or persons to execute the “Acknowledgment and
10   Agreement to Be Bound” that is attached hereto as Exhibit A.
11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17   may be established in an e-discovery order that provides for production without prior
18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19   parties reach an agreement on the effect of disclosure of a communication or
20   information covered by the attorney-client privilege or work product protection, the
21   parties may incorporate their agreement in the stipulated protective order submitted to
22   the court.
23   12.   MISCELLANEOUS
24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the court in the future.
26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Protective Order no Party waives any right it otherwise would have to object to
28   disclosing or producing any information or item on any ground not addressed in this
                                               13
1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
2    ground to use in evidence of any of the material covered by this Protective Order.
3          12.3 Filing Protected Material. Without written permission from the
4    Designating Party or a court order secured after appropriate notice to all interested
5    persons, a Party may not file in the public record in this action any Protected
6    Material. A Party that seeks to file under seal any Protected Material must comply
7    with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
8    to a court order authorizing the sealing of the specific Protected Material at issue.
9    Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
10   establishing that the Protected Material at issue is privileged, protectable as a trade
11   secret, or otherwise entitled to protection under the law. If a Receiving Party's
12   request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
13   denied by the court, then the Receiving Party may file the information in the public
14   record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.
15   13.   FINAL DISPOSITION
16         Within 60 days after the final disposition of this action, as defined in paragraph
17   4, each Receiving Party must return all Protected Material to the Producing Party or
18   destroy such material. As used in this subdivision, “all Protected Material” includes
19   all copies, abstracts, compilations, summaries, and any other format reproducing or
20   capturing any of the Protected Material. Whether the Protected Material is returned
21   or destroyed, the Receiving Party must submit a written certification to the Producing
22   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
23   deadline that (1) identifies (by category, where appropriate) all the Protected Material
24   that was returned or destroyed and (2) affirms that the Receiving Party has not
25   retained any copies, abstracts, compilations, summaries or any other format
26   reproducing or capturing any of the Protected Material. Notwithstanding this
27   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
28   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                               14
1    deposition and trial exhibits, expert reports, attorney work product, and consultant
2    and expert work product, even if such materials contain Protected Material. Any
3    such archival copies that contain or constitute Protected Material remain subject to
4    this Protective Order as set forth in Section 4 (DURATION).
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6
7    DATED: August 30, 2019                     /s/ Camille Vasquez
                                                Attorneys for Plaintiff Kevin Simmons1
8
9    DATED: August 30, 2019________________________
     _________________________________ /s/ Bryan Kao
10                                     Attorneys for Defendants G. Arnett and M.
                                       Lopez
11
12
13
14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
16   DATED: September 3, 2019
                                                _________________________________
17                                              Hon. Karen E. Scott
                                                United States District/Magistrate Judge
18
19
20
21
22
23
24
25
26
27
           1
              All signatories listed, and on whose behalf this filing is submitted, concur in
28   the filing’s content and have authorized this filing.
                                               15
1                                            EXHIBIT A
2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3         I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of Simmons v. Arnett, Central District Case No. 2:16-cv-
8    02858 R (KESx). I agree to comply with and to be bound by all the terms of this
9    Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14        I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18        I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23        Date: ______________________________________
24        City and State where sworn and signed: _______________________
25        Printed name: _______________________________
26        Signature: __________________________________
27   LA2016502475
     21469165.docx
28
                                               16
